Exhibit 10.21

 

AMENDED AND RESTATED GUARANTEE AGREEMENT

 

This AMENDED AND RESTATED GUARANTEE AGREEMENT dated as of November 21, 2005 (as
it may be amended, restated, supplemented or otherwise modified from time to
time, this “Agreement”), among the entities listed on the signature page hereof
(each individually, a “Subsidiary Guarantor” and, collectively, the “Subsidiary
Guarantors”) and GENERAL ELECTRIC CAPITAL CORPORATION, as administrative agent
(the “Administrative Agent”) for the Lenders under the Credit Agreement referred
to below.

 

W I T N E S S E T H:

 

WHEREAS, Pliant Corporation, a Utah corporation (the “Parent Borrower”),
Uniplast Industries Co., a Nova Scotia company (the “Canadian Subsidiary
Borrower”) and the Domestic Subsidiary Borrowers (as defined in the Prior Credit
Agreement described below) are parties to that certain Credit Agreement dated as
of February 17, 2004 (as amended, restated, supplemented or otherwise modified
from time to time prior to the date hereof, the “Prior Credit Agreement”) among
Parent Borrower, Canadian Subsidiary Borrower, certain Domestic Subsidiary
Borrowers party thereto, the Lenders party thereto (the “Prior Lenders”), Credit
Suisse First Boston, acting through its Cayman Islands Branch, as Administrative
Agent and Documentation Agent (the “Prior Administrative Agent”), Deutsche Bank
Trust Company Americas, as Collateral Agent (the “Prior Collateral Agent”),
General Electric Capital Corporation, as Co-Collateral Agent, and JPMorgan Chase
Bank, as Syndication Agent; and

 

WHEREAS, certain Domestic Subsidiary Borrowers, the Subsidiary Guarantors and
the Prior Administrative Agent are parties to that certain Guarantee Agreement
dated as of February 17, 2004 (as amended, restated, supplemented or otherwise
modified from time to time prior to the date hereof, the “Prior Guarantee
Agreement”), pursuant to which such Domestic Subsidiary Borrowers and the
Subsidiary Guarantors guaranteed the Obligations (as defined in the Prior
Guarantee Agreement); and

 

WHEREAS, the Prior Collateral Agent and the trustees for the holders of the
Senior Secured Discount Notes and the Existing Senior Secured Notes entered into
an Intercreditor Agreement dated as of February 17, 2004 (as amended, restated,
supplemented or otherwise modified from time to time, the “Intercreditor
Agreement”), which confirms the relative priority of the security interests of
the Secured Parties, the holders of the Senior Secured Discount Notes and the
holders of the Existing Senior Secured Notes in the Collateral; and

 

WHEREAS, prior to the execution of this Agreement, the Prior Collateral Agent
resigned as “Collateral Agent” under the Prior Credit Agreement, the Security
Documents (as defined in the Prior Credit Agreement) and the other Loan
Documents (as defined in the Prior Credit Agreement) and the Collateral Agent
succeeded the Prior Collateral Agent as the “Collateral Agent” thereunder, all
pursuant to that certain Consent and Amendment, dated as of March 8, 2004, by
and among the Prior Administrative Agent, the Prior Collateral Agent, the
Collateral Agent, Deutsche Bank Trust Company Americas, as

 

--------------------------------------------------------------------------------


 

replaced Issuing Bank, LaSalle Business Credit, LLC, as replacement Issuing
Bank, the Borrowers and the Prior Lenders; and

 

WHEREAS, the parties wish to amend and restate the Prior Credit Agreement in the
form of  that certain Amended and Restated Credit Agreement dated as of even
date herewith (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Parent Borrower, the Canadian
Subsidiary Borrower, the Domestic Subsidiary Borrowers party thereto, the
Lenders party thereto, Morgan Stanley Senior Funding, Inc., as Domestic B Agent,
the Collateral Agent, and General Electric Capital Corporation, as Domestic A
Agent and the Administrative Agent; and

 

WHEREAS, in connection with the amendment and restatement of the Prior Credit
Agreement, the parties hereto desire to amend and restate the Prior Guarantee
Agreement in its entirety as set forth herein; and

 

WHEREAS, the Lenders have agreed to make Loans to the Borrowers, and the Issuing
Bank has agreed to issue Letters of Credit for the account of the Parent
Borrower, pursuant to, and upon the terms and subject to the conditions
specified in, the Credit Agreement; and

 

WHEREAS, the Borrowers have requested that the Subsidiary Guarantors guarantee
the Obligations (as defined below) by entering into this Agreement and each of
the Subsidiary Guarantors is a Subsidiary of the Parent Borrower and an
affiliate of the Domestic Subsidiary Borrowers and the Canadian Subsidiary
Borrower and acknowledges that it will derive substantial benefit from the
making of the Loans by the Lenders and the issuance of the Letters of Credit by
the Issuing Bank; and

 

WHEREAS, the obligations of the Lenders to make Loans and of the Issuing Bank to
issue Letters of Credit are conditioned on, among other things, the execution
and delivery by the Subsidiary Guarantors of a Guarantee Agreement in the form
hereof; and

 

WHEREAS, as consideration for the foregoing and in order to induce the Lenders
to make Loans and the Issuing Bank to issue Letters of Credit, the Subsidiary
Guarantors are willing to execute this Agreement;

 

ACCORDINGLY, the parties hereto agree that capitalized terms used herein and not
defined herein shall have the meanings assigned to such terms in the Credit
Agreement and agree to amend and restate the Prior Guarantee Agreement in its
entirety as follows:

 

1.             Guarantee.  Each Subsidiary Guarantor unconditionally guarantees,
jointly with the other Subsidiary Guarantors and severally, as a primary obligor
and not merely as a surety, (a) the due and punctual payment of (i) the
principal of and premium, if any, and interest (including interest accruing
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise, (ii) each payment required to be
made by the Borrowers under the Credit Agreement in respect of any Letter of

 

--------------------------------------------------------------------------------


 

Credit, when and as due, including payments in respect of reimbursement of
disbursements, interest thereon and obligations to provide cash collateral and
(iii) all other monetary obligations, including fees, costs, expenses and
indemnities, whether primary, secondary, direct, contingent, fixed or otherwise
(including monetary obligations incurred during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding), of each Loan Party to the Secured
Parties under the Credit Agreement and the other Loan Documents, (b) the due and
punctual performance of all covenants, agreements, obligations and liabilities
of each Loan Party under or pursuant to the Credit Agreement and the other Loan
Documents, (c) [the due and punctual payment and performance of all obligations
of each Loan Party, monetary or otherwise, under each Swap Agreement that (i) is
effective on the Effective Date with a counterparty that is a Lender (or an
affiliate of a Lender) as of the Effective Date or (ii) is entered into after
the Effective Date with any counterparty that is a Lender (or an Affiliate
thereof) at the time such Swap Agreement is entered into] and (d) the due and
punctual payment and performance of all monetary obligations of each Loan Party
in respect of overdrafts and related liabilities owed to any of the Lenders (or
any Affiliates thereof) or Wachovia Bank, National Association (or any
Affiliates thereof) arising from treasury, depositary and cash management
services or in connection with any automated clearinghouse transfers of funds
(all the monetary and other obligations referred to in the preceding clauses (a)
through (d) being collectively called the “Obligations”).  Each Subsidiary
Guarantor further agrees that the Obligations may be extended or renewed, in
whole or in part, without notice to or further assent from it, and that it will
remain bound upon its guarantee notwithstanding any extension or renewal of any
Obligation.

 

2.             Obligations Not Waived.  To the fullest extent permitted by
applicable law, each Subsidiary Guarantor waives presentment to, demand of
payment from and protest to each of the Borrowers of any of the Obligations, and
also waives notice of acceptance of its guarantee and notice of protest for
nonpayment.  To the fullest extent permitted by applicable law, the obligations
of each Subsidiary Guarantor hereunder shall not be affected by (a) the failure
of the Administrative Agent, the Collateral Agent or any other Secured Party to
assert any claim or demand or to enforce or exercise any right or remedy against
any of the Borrowers or any other Subsidiary Guarantor under the provisions of
the Credit Agreement, any other Loan Document or otherwise, (b) any rescission,
waiver, amendment or modification of, or any release from any of the terms or
provisions of this Agreement, any other Loan Document, any Guarantee or any
other agreement, including with respect to any other Subsidiary Guarantor under
this Agreement, or (c) the failure to perfect any security interest in, or the
release of, any of the security held by or on behalf of the Collateral Agent or
any other Secured Party.

 

3.             Security.  Each of the Subsidiary Guarantors authorizes the
Collateral Agent and each of the other Secured Parties to (a) take and hold
security pursuant to the Security Documents for the payment of this Guarantee
and the Obligations and exchange, enforce, waive and release any such security,
(b) apply such security and direct the order or manner of sale thereof as they
in their sole discretion may determine and (c) release or substitute any one or
more endorsees, other Subsidiary Guarantors or other obligors.

 

--------------------------------------------------------------------------------


 

4.             Guarantee of Payment.  Each Subsidiary Guarantor further agrees
that its guarantee constitutes a guarantee of payment in dollars when due and
not of collection, and waives any right to require that any resort be had by the
Administrative Agent or any other Secured Party to any of the security held for
payment of the Obligations or to any balance of any deposit account or credit on
the books of the Administrative Agent or any other Secured Party in favor of any
of the Borrowers or any other Person.

 

5.             No Discharge or Diminishment of Guarantee.  The obligations of
each Subsidiary Guarantor hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of the Obligations), including any claim of
waiver, release, surrender, alteration or compromise of any of the Obligations,
and shall not be subject to any defense or setoff, counterclaim, recoupment or
termination whatsoever by reason of the invalidity, illegality or
unenforceability of the Obligations or otherwise.  Without limiting the
generality of the foregoing, the obligations of each Subsidiary Guarantor
hereunder shall not be discharged or impaired or otherwise affected by the
failure of the Administrative Agent, the Collateral Agent or any other Secured
Party to assert any claim or demand or to enforce any remedy under the Credit
Agreement, any other Loan Document or any other agreement, by any waiver or
modification of any provision of any thereof, by any default, failure or delay,
willful or otherwise, in the performance of the Obligations, or by any other act
or omission that may or might in any manner or to any extent vary the risk of
any Subsidiary Guarantor or that would otherwise operate as a discharge of any
Subsidiary Guarantor as a matter of law or equity (other than the indefeasible
payment in full in cash of all the Obligations).

 

6.             Defenses of the Borrowers Waived.  To the fullest extent
permitted by applicable law, each of the Subsidiary Guarantors waives any
defense based on or arising out of any defense of any of the Borrowers or the
unenforceability of the Obligations or any part thereof from any cause, or the
cessation from any cause of the liability of any of the Borrowers, other than
the final and indefeasible payment in full in cash of the Obligations.  The
Collateral Agent and the other Secured Parties may, at their election, foreclose
on any security held by one or more of them by one or more judicial or
nonjudicial sales, accept an assignment of any such security in lieu of
foreclosure, compromise or adjust any part of the Obligations, make any other
accommodation with any of the Borrowers or any other guarantor or exercise any
other right or remedy available to them against any of the Borrowers or any
other guarantor, without affecting or impairing in any way the liability of any
Subsidiary Guarantor hereunder except to the extent the Obligations have been
fully, finally and indefeasibly paid in cash.  Pursuant to applicable law, each
of the Subsidiary Guarantors waives any defense arising out of any such election
even though such election operates, pursuant to applicable law, to impair or to
extinguish any right of reimbursement or subrogation or other right or remedy of
such Subsidiary Guarantor against any of the Borrowers or any other Subsidiary
Guarantor or guarantor, as the case may be, or any security.

 

Each of the Subsidiary Guarantors agrees that its guarantee hereunder shall
continue to be effective or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any Obligation is rescinded or must otherwise
be restored by the

 

--------------------------------------------------------------------------------


 

Administrative Agent or any other Secured Party upon the bankruptcy or
reorganization of any of the Borrowers, any other Loan Party or otherwise.

 

7.             Agreement to Pay; Subordination.

 

(a)           In furtherance of the foregoing and not in limitation of any other
right that the Administrative Agent or any other Secured Party has at law or in
equity against any Subsidiary Guarantor by virtue hereof, upon the failure of
any of the Borrowers or any other Loan Party to pay any Obligation when and as
the same shall become due, whether at maturity, by acceleration, after notice of
prepayment or otherwise, each Subsidiary Guarantor hereby promises to and will
forthwith pay, or cause to be paid, to the Administrative Agent or such other
Secured Party as designated thereby in same day funds the amount of such unpaid
Obligations.

 

(b)           Notwithstanding anything to the contrary in this Agreement or in
any other Loan Document, each Subsidiary Guarantor:

 

(1)           expressly and irrevocably waives, on behalf of itself and its
successors and assigns (including any surety), any and all rights at law or in
equity to subrogation, to reimbursement, to exoneration, to contribution, to
indemnification, to set off or to any other rights that could accrue to a surety
against a principal, to a guarantor against a principal, to a guarantor against
a maker or obligor, to an accommodation party against the party accommodated, to
a holder or transferee against a maker, or to the holder of any claim against
any Person, and which such Subsidiary Guarantor may have or hereafter acquire
against any Secured Party in connection with or as a result of such Subsidiary
Guarantor’s execution, delivery and/or performance of this Agreement, or any
other documents to which such Subsidiary Guarantor is a party or otherwise; and

 

(2)           acknowledges and agrees (A) that this waiver is intended to
benefit the Administrative Agent and Lenders and shall not limit or otherwise
affect any Subsidiary Guarantor’s liability hereunder or the enforceability of
this Agreement, and (B) that Administrative Agent, Lenders and their respective
successors and assigns are intended third party beneficiaries of waivers and
agreements set forth in this Section 7 and their rights under this Section 7
shall survive payment in full of the Obligations.

 

(c)           Any indebtedness of any of the Borrowers now or hereafter held by
any Subsidiary Guarantor is hereby subordinated in right of payment to the prior
payment in full of the Obligations.

 

(d)           If any amount shall erroneously be paid to any Subsidiary
Guarantor on account of (i) such subrogation, contribution, reimbursement,
indemnity or similar right or (ii) any such indebtedness of any of the
Borrowers, such amount shall be held in trust for the benefit of the Secured
Parties and shall forthwith be paid to the Administrative Agent to be credited
against the payment of the Obligations, whether matured or unmatured, in
accordance with the terms of the Loan Documents.

 

--------------------------------------------------------------------------------


 

8.             Information.  Each of the Subsidiary Guarantors assumes all
responsibility for being and keeping itself informed of the financial condition
and assets of each of the Borrowers, and of all other circumstances bearing upon
the risk of nonpayment of the Obligations and the nature, scope and extent of
the risks that such Subsidiary Guarantor assumes and incurs hereunder, and
agrees that none of the Administrative Agent or the other Secured Parties will
have any duty to advise any of the Subsidiary Guarantors of information known to
it or any of them regarding such circumstances or risks.

 

9.             Representations and Warranties.  Each of the Subsidiary
Guarantors represents and warrants as to itself that all representations and
warranties relating to it contained in the Credit Agreement are true and correct
in all material respects.

 

10.           Termination.

 

(a)           This Agreement shall continue in effect (notwithstanding the fact
that from time to time there may be no Obligations outstanding) until (i) the
Credit Agreement has been terminated pursuant to its express terms and (ii) all
of the Obligations (other than contingent obligations for which no claim has
been made) have been indefeasibly paid and performed in full (or with respect to
any outstanding Letters of Credit, a cash deposit has been delivered to the
Administrative Agent as required by the Credit Agreement) and no commitments of
the Agents or the Lender which would give rise to any Obligations are
outstanding. Upon payment in full in cash of the outstanding Obligations and the
expiration or termination of the Commitments, the guarantee granted hereby shall
terminate.

 

(b)           A Subsidiary Guarantor shall be automatically released from its
obligations hereunder in the event that all capital stock of such Subsidiary
Guarantor shall be sold, transferred or otherwise disposed of to a Person that
is not an Affiliate of the Parent Borrower in accordance with the terms of the
Credit Agreement; provided that the Required Lenders shall have consented to
such sale, transfer or other disposition (to the extent required by the Credit
Agreement) and the terms of such consent did not provide otherwise.

 

11.           Binding Effect; Several Agreement; Assignments.  Whenever in this
Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the successors and assigns of such party; and all covenants,
promises and agreements by or on behalf of the Subsidiary Guarantors that are
contained in this Agreement shall bind and inure to the benefit of each party
hereto and their respective successors and assigns.  This Agreement shall become
effective as to any Subsidiary Guarantor when a counterpart hereof executed on
behalf of such Subsidiary Guarantor shall have been delivered to the
Administrative Agent, and a counterpart hereof shall have been executed on
behalf of the Administrative Agent, and thereafter shall be binding upon such
Subsidiary Guarantor and the Administrative Agent and their respective
successors and assigns, and shall inure to the benefit of such Subsidiary
Guarantor, the Administrative Agent and the other Secured Parties, and their
respective successors and assigns, except that no Subsidiary Guarantor shall
have the right to assign its rights or obligations hereunder or any interest
herein (and any such attempted assignment shall be void).  If all of the capital
stock of a Subsidiary Guarantor is sold, transferred or otherwise disposed of
pursuant to a transaction permitted by Section 6.06 of the Credit Agreement,
such Subsidiary Guarantor shall be released from its

 

--------------------------------------------------------------------------------


 

obligations under this Agreement without further action.  This Agreement shall
be construed as a separate agreement with respect to each Subsidiary Guarantor
and may be amended, modified, supplemented, waived or released with respect to
any Subsidiary Guarantor without the approval of any other Subsidiary Guarantor
and without affecting the obligations of any other Subsidiary Guarantor
hereunder.

 

12.           Waivers; Amendment.  (a)  No failure or delay of the
Administrative Agent in exercising any power or right hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance  of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power.  The rights and remedies of the Administrative Agent
hereunder and of the other Secured Parties under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have.  No waiver of any provision of this Agreement or consent to any
departure by any Subsidiary Guarantor therefrom shall in any event be effective
unless the same shall be permitted by paragraph (b) below, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given.  No notice or demand on any Subsidiary Guarantor in any case
shall entitle such Subsidiary Guarantor to any other or further notice or demand
in similar or other circumstances.

 

(b)           Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to a written agreement entered into between
the Subsidiary Guarantors with respect to which such waiver, amendment or
modification relates and the Administrative Agent, with the prior written
consent of the Required Lenders (except as otherwise provided in the Credit
Agreement).

 

13.           Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

14.           Notices.  All communications and notices hereunder shall be in
writing and given as provided in Section 10.01 of the Credit Agreement.  All
communications and notices hereunder to each Subsidiary Guarantor shall be given
to it at its address set forth in Schedule I.

 

15.           Survival of Agreement; Severability.  (a)  All covenants,
agreements, representations and warranties made by the Subsidiary Guarantors
herein and in the certificates or other instruments prepared or delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the Administrative Agent and the other
Secured Parties and shall survive the making by the Lenders of the Loans and the
issuance of the Letters of Credit by the Issuing Bank regardless of any
investigation made by the Secured Parties or on their behalf, and shall continue
in full force and effect as long as the principal of or any accrued interest on
any Loan or any other fee or amount payable under this Agreement or any other
Loan Document is outstanding and unpaid or the LC Exposure does not equal zero
and as long as the Commitments have not been terminated.

 

--------------------------------------------------------------------------------


 

(b)           In the event any one or more of the provisions contained in this
Agreement or in any other Loan Document should be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein and therein shall not in any way be
affected or impaired thereby (it being understood that the invalidity of a
particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction).  The parties
shall endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

16.           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute a single contract, and shall become effective as
provided in Section 11.  Delivery of an executed signature page to this
Agreement by facsimile transmission or other electronic transmission shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

17.           Rules of Interpretation.  The rules of interpretation specified in
Section 1.03 of the Credit Agreement shall be applicable to this Agreement.

 

18.           Jurisdiction; Consent to Service of Process.  (a)  Each Subsidiary
Guarantor hereby irrevocably and unconditionally submits, for itself and its
property, to the nonexclusive jurisdiction of any New York State court or
Federal court of the United States of America sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or the other Loan Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court.  Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Agreement shall affect any right that the
Administrative Agent or any other Secured Party may otherwise have to bring any
action or proceeding relating to this Agreement or the other Loan Documents
against any Subsidiary Guarantor or its properties in the courts of any
jurisdiction.

 

(b)           Each Subsidiary Guarantor hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection that it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or the other
Loan Documents in any New York State or Federal court.  Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

 

(c)           Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 14.  Nothing in this
Agreement will

 

--------------------------------------------------------------------------------


 

affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

 

19.           Waiver of Jury Trial.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS. EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 19.

 

20.           Additional Subsidiary Guarantors.  Pursuant to Section 5.12 of the
Credit Agreement, each Subsidiary Loan Party (other than a Foreign Subsidiary
not organized under the laws of Canada or any province thereof) that was not in
existence or not a Subsidiary Loan Party on the date of the Credit Agreement is
required to enter into this Agreement as a Subsidiary Guarantor upon becoming a
Subsidiary Loan Party.  Upon execution and delivery after the date hereof by the
Administrative Agent and such a Subsidiary of an instrument in the form of
Annex 1, such Subsidiary shall become a Subsidiary Guarantor hereunder with the
same force and effect as if originally named as a Subsidiary Guarantor herein. 
The execution and delivery of any instrument adding an additional Subsidiary
Guarantor as a party to this Agreement shall not require the consent of any
other Subsidiary Guarantor hereunder.  The rights and obligations of each
Subsidiary Guarantor hereunder shall remain in full force and effect
notwithstanding the addition of any new Subsidiary Guarantor as a party to this
Agreement.

 

21.           Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other Indebtedness at any time owing
by such Lender or Affiliate to or for the credit or the account of any
Subsidiary Guarantor against any or all the obligations of such Subsidiary
Guarantor now or hereafter existing under this Agreement and the other Loan
Documents held by such Lender, irrespective of whether or not such Lender shall
have made any demand under this Agreement or any other Loan Document and
although such obligations may be unmatured.  The rights of each Lender under
this Section 21 are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.

 

22.           Taxes.  Any and all payments by or on account of any obligation of
the Borrowers hereunder shall be made free and clear of and without deduction
for any Indemnified Taxes or Other Taxes; provided that if any Subsidiary
Guarantor shall be

 

--------------------------------------------------------------------------------


 

required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent, Lender or Issuing Bank (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (ii) such Subsidiary Guarantor shall make such
deductions and (iii) such Subsidiary Guarantor shall pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law.

 

23.           Conversion of Currencies.  (a)  If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum owing hereunder in one
currency into another currency, each party hereto agrees, to the fullest extent
that it may effectively do so, that the rate of exchange used shall be that at
which in accordance with normal banking procedures in the relevant jurisdiction
the first currency could be purchased with such other currency on the Business
Day immediately preceding the day on which final judgment is given.

 

(b)           The obligations of the Subsidiary Guarantors in respect of any sum
due to any party hereto or any holder of the obligations owing hereunder (the
“Applicable Creditor”) shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than the currency in which such sum is stated to be
due hereunder (the “Agreement Currency”), be discharged only to the extent that,
on the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, each of the Subsidiary Guarantors
agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify the Applicable Creditor against such loss.  The obligations of the
Subsidiary Guarantors contained in this Section 23 shall survive the termination
of this Agreement and the payment of all other amounts owing hereunder.

 

24.           Reaffirmation of Subsidiary Guarantor Obligations. This Agreement
constitutes an amendment and restatement of the Prior Guarantee Agreement. Each
of the parties hereto acknowledges and agrees that the Obligations represent,
among other things, the amendment, restatement, renewal, extension,
consolidation and modification of the obligations of the Subsidiary Guarantors
under the Prior Guarantee Agreement. Each of the parties hereto further
acknowledges and agrees that this Agreement supercedes and replaces the Prior
Guarantee Agreement but does not extinguish the obligations thereunder and that
by entering into and performing its obligations hereunder, this transaction
shall not constitute a novation. Each of the parties hereto further acknowledges
and agrees that the guarantee granted to the Prior Administrative Agent for the
benefit of itself and the parties entitled to benefits of the Prior Guarantee
Agreement (including, without limitation, each Lender, Issuing Bank or Agent
party to the Prior Credit Agreement, and their respective successors and
assigns) shall remain outstanding and in full force and effect in accordance
with the terms hereof and the other Loan Documents and shall continue to secure
the Obligations without interruption or impairment of any kind and all such
security interests are hereby ratified, confirmed and continued.

 

--------------------------------------------------------------------------------


 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

SUBSIDIARY GUARANTORS:

PLIANT CORPORATION

 

INTERNATIONAL

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

PLIANT FILM PRODUCTS OF MEXICO,
INC.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

PLIANT SOLUTIONS CORPORATION

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

ADMINISTRATIVE AGENT:

GENERAL ELECTRIC CAPITAL

 

CORPORATION, as Administrative Agent

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

AMENDED AND RESTATED GUARANTEE AGREEMENT

 

--------------------------------------------------------------------------------


 

SCHEDULE I TO THE
AMENDED AND RESTATED GUARANTEE AGREEMENT

 

Subsidiary Guarantor

 

[Address]

Pliant Corporation International

 

1475 Woodfield Road, Suite 700
Schaumburg, Illinois 60173

 

 

 

Pliant Film Products of Mexico, Inc.

 

1475 Woodfield Road, Suite 700
Schaumburg, Illinois 60173

 

 

 

Pliant Packaging of Canada, LLC

 

1475 Woodfield Road, Suite 700
Schaumburg, Illinois 60173

 

--------------------------------------------------------------------------------


 

ANNEX 1 TO THE
AMENDED AND RESTATED GUARANTEE AGREEMENT

 

SUPPLEMENT NO.  dated as of                          , 20      , to the Amended
and Restated Guarantee Agreement (as amended, restated, supplemented or
otherwise modified from time to time, the “Guarantee Agreement”) dated as of
November 21, 2005, among each of the parties listed on the signature page
thereto and those additional entities that thereafter become parties thereto
(each, individually, a “Subsidiary Guarantor” and collectively, the “Subsidiary
Guarantors”), and GENERAL ELECTRIC CAPITAL CORPORATION, as administrative agent
(the “Administrative Agent”) for the Lenders under the Credit Agreement referred
to below.

 

A. Reference is made to the Amended and Restated Credit Agreement dated as of
November 21, 2005, (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Parent Borrower, the domestic
subsidiary borrowers party thereto, Uniplast Industries Co., a Nova Scotia
company (the “Canadian Subsidiary Borrower”), the lenders from time to time
party thereto (the “Lenders”), Morgan Stanley Senior Funding, Inc., as Domestic
B Agent, General Electric Capital Corporation, as Domestic A Agent and the
Administrative Agent and the Collateral Agents.

 

B. The Parent Borrower and the Subsidiary Guarantors have entered into the
Guarantee Agreement in order to induce the Lenders to make Loans and the Issuing
Bank to issue Letters of Credit.  Pursuant to Section 5.12 of the Credit
Agreement, each Subsidiary Loan Party (other than a Foreign Subsidiary not
organized under the laws of Canada or any province thereof) that was not in
existence or not a Subsidiary Loan Party on the date of the Credit Agreement is
required to enter into the Guarantee Agreement as a Subsidiary Guarantor upon
becoming a Subsidiary Loan Party.  Section 20 of the Guarantee Agreement
provides that additional Subsidiaries of the Parent Borrower may become
Subsidiary Guarantors under the Guarantee Agreement by execution and delivery of
an instrument in the form of this Supplement.  The undersigned Subsidiary of the
Parent Borrower (the “New Subsidiary Guarantor”) is executing this Supplement in
accordance with the requirements of the Credit Agreement to become a Subsidiary
Guarantor under the Guarantee Agreement in order to induce the Lenders to make
additional Loans and the Issuing Bank to issue additional Letters of Credit and
as consideration for Loans previously made and Letters of Credit previously
issued.

 

Accordingly, the Administrative Agent and the New Subsidiary Guarantor agree as
follows:

 

SECTION 1. In accordance with Section 20 of the Guarantee Agreement, the New
Subsidiary Guarantor by its signature below becomes a Subsidiary Guarantor under
the Guarantee Agreement with the same force and effect as if originally named
therein as a Subsidiary Guarantor and the New Subsidiary Guarantor hereby
(a) agrees to all the terms and provisions of the Guarantee Agreement applicable
to it as a Subsidiary Guarantor thereunder and (b) represents and warrants that
the representations and warranties made by it as a Subsidiary Guarantor
thereunder are true and correct on and as of the date hereof.  Each reference to
a “Subsidiary Guarantor” or “Guarantor” in the Guarantee Agreement shall be

 

--------------------------------------------------------------------------------


 

deemed to include the New Subsidiary Guarantor.  The Guarantee Agreement is
hereby incorporated herein by reference.

 

SECTION 2. The New Subsidiary Guarantor represents and warrants to the
Administrative Agent and the other Secured Parties that this Supplement has been
duly authorized, executed and delivered by it and constitutes its legal, valid
and binding obligation, enforceable against it in accordance with its terms.

 

SECTION 3. This Supplement may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  This Supplement shall become effective when the Administrative
Agent shall have received counterparts of this Supplement that, when taken
together, bear the signatures of the New Subsidiary Guarantor and the
Administrative Agent. Delivery of an executed signature page to this Supplement
by facsimile transmission or other electronic transmission shall be effective as
delivery of a manually executed counterpart of this Supplement.

 

SECTION 4. Except as expressly supplemented hereby, the Guarantee Agreement
shall remain in full force and effect.

 

SECTION 5. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 6. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Guarantee Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision hereof in a particular jurisdiction shall not in and of itself affect
the validity of such provision in any other jurisdiction).  The parties hereto
shall endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 14 of the Guarantee Agreement.  All communications
and notices hereunder to the New Subsidiary Guarantor shall be given to it at
the address set forth under its signature below, with a copy to the Parent
Borrower.

 

SECTION 8. The New Subsidiary Guarantor agrees to reimburse the Administrative
Agent for its out-of-pocket expenses in connection with this Supplement,
including the fees, disbursements and other charges of counsel for the
Administrative Agent.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Subsidiary Guarantor and the Administrative Agent
have duly executed this Supplement to the Guarantee Agreement as of the day and
year first above written.

 

 

[NAME OF NEW SUBSIDIARY
GUARANTOR],

 

 

 

 

 

by

 

 

 

 

Name:

 

 

Title:

 

 

Address:

 

 

 

 

 

GENERAL ELECTRIC CAPITAL
CORPORATION, as the Administrative Agent,

 

 

 

By

 

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------